Citation Nr: 0844582	
Decision Date: 12/24/08    Archive Date: 12/31/08

DOCKET NO.  07-10 018A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Nebraska-
Western Iowa Health Care System


THE ISSUE

Whether the denial of the renewal of the fee basis outpatient 
identification card (Fee ID Card) was proper.


REPRESENTATION

Appellant represented by:	Veterans Advocacy Group


ATTORNEY FOR THE BOARD

E. I. Velez, Associate Counsel


INTRODUCTION

The veteran had active service from April 1968 to January 
1971.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a decision of March 2005 by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Central Iowa Health Care System.  

The Board notes that the RO has indicated in the statement of 
the case that the Board lacks jurisdiction in the veteran's 
claim.  However, the Board finds that it has jurisdiction 
over the present claim under 38 C.F.R. §§ 17.140, 20.101(15) 
and 20.101 (b).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a) (2008).  This law redefined the 
obligations of the VA with respect to the duty to assist and 
included an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits, including which evidence, if any, the 
appellant is expected to obtain and submit, and which 
evidence will be obtained by VA.  See Quartuccio v. Principi, 
16 Vet. App. 183, 187 (2002).

Additionally, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate the claimant's claim, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.

The record does not reflect that the appellant has been 
furnished the notice required by VCAA.  Indeed, the record 
reflects that no notice has been provided at all.  Indeed, an 
RO letter dated in April 2007 stated that notice was not 
required because they were not denying a benefit, but were 
merely stipulating where care may be provided.  The Board 
does not agree with that rationale and finds that a benefit 
was indeed denied, necessitating issuance of complete and 
appropriate notice.  

Furthermore, the record indicates that the veteran has been 
receiving psychiatric treatment at the Grand Island Medical 
Center since 2004.  However, VA outpatient medical treatment 
records have not been requested.  These records must be 
associated with the claim file.  Moreover, in the interests 
of completeness, the request should encompass the entire 
period since 2001, the point at which the fee basis card was 
issued.

Accordingly, the case is REMANDED for the following action:

1.  The agency of original jurisdiction 
should issue a VCAA notice letter as to 
the issue on appeal, in accordance with 
38 U.S.C.A. §§ 5102, 5103, and 5103A, 
38 C.F.R. § 3.159, Quartuccio v. 
Principi, 16 Vet. App. 183 (2002), and 
any other applicable legal precedent.  
Specifically, the veteran should be 
informed of all information and 
evidence needed to substantiate and 
complete the claim, which information 
and evidence, if any, that he is to 
provide and which information and 
evidence, if any, VA will attempt to 
obtain.  

2.  Request all of the outpatient 
psychiatric treatment records for the 
veteran from 2001 to the present and 
associate them with the claim file.  
Any negative search should be clearly 
documented in the claims file.

3.  Upon completion of the above, 
readjudicate the issues on appeal and 
consider all evidence received since 
issuance of the most recent 
Supplemental Statement of the Case.  If 
any benefit sought on appeal remains 
denied, the appellant and his 
representative should be furnished an 
appropriate supplemental statement of 
the case and be provided an opportunity 
to respond. Thereafter, the case should 
be returned to the Board for further 
appellate consideration, as 
appropriate.


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




_________________________________________________
ERIC S. LEBOFF
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




